DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 and 22 are objected to because of the following informalities:  “to scan a bone in within a patient” is grammatically incorrect.  Examiner suggests amending the claim to state “a bone within a patient” as it is consistent with the recitation in the remainder of the claim (see line 11).  Regarding claim 22, “b) a transformation between” should be “c) a transformation between.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 19, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin, Jr. et al (2014/0046186) in view of Gassner et al (2015/0320512).
Regarding claim 1, Mauldin, Jr. et al disclose an ultrasonic system for determination of bone orientation comprising: a base system (handheld apparatus 100/200, figs.1 and 2a); a tracking system (tracking via an accelerometer, an optical sensor, ultrasound motion tracking methods, or one or more other techniques [0040], tracking circuit 106); one or more ultrasonic sensors tracked by said tracking system and configured to scan a bone in within a patient (tracking the position or orientation of one or more ultrasound transducers; estimate the position of bone relative to the ultrasound apparatus or at least using one or more sensors or transducers located on or within the ultrasound apparatus [0040]); software operating on a computer, said software creating a registration matrix for a bone using an absence of an ultrasonic reflection from said one or more ultrasonic sensors, wherein the absence of ultrasonic reflection is detected by the ultrasonic sensors while scanning the bone within the 
However, Gassner et al teach in the same medical field of endeavor, wherein the registration matrix for the bone in the three dimensional workspace relative to said base system (a registration matrix stores information about the spatial relationship between the entities to be registered is updated on the body part position transformation information [0016]; the registration matrix is used to describe the relative position between the medical imaging apparatus and the anatomical body part [0078], the anatomical body part is bone [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the registration matrix of Mauldin, Jr. et al with the registration matrix for bone in the three dimensional workspace relative to said base system as it would provide a spatial relationship to the use of the medical imaging apparatus and the bone which is updateable in order to provide correct position information as set forth in Gassner et al.
Regarding claim 3, Mauldin, Jr. et al disclose wherein said base system is registered to said bone to perform functions comprising a navigation system ([0193], tracking circuit, fig.1).
Regarding claim 4, Mauldin, Jr. et al disclose wherein said tracking system is used to determine a point or a series of points in space ([0040], the position or orientation of the transducers or one or more anatomical features includes a point or series of points in space), 
Regarding claim 5, Mauldin, Jr. et al disclose wherein said tracking system includes at least one of optical cameras ([0154]) or electromagnetic (EM) sensing ([0051]).
Regarding claim 6, Mauldin, Jr. et al disclose wherein said one or more ultrasonic sensors are capable of capturing a conic ultrasonic reflection from a synchronized ultrasonic source (wherein the limitation “capable of capturing…” does not provide further patentable weight, the ultrasonic sensors are structurally capable of performing the function of the limitation [0040]).
Regarding claim 7, Mauldin, Jr. et al disclose wherein said one or more ultrasonic sensors are capable of detection of at least one of ultrasonic sound waves, detection of a unidirectional ultrasonic cone while pointing in a specific orientation or detecting a reflection of ultrasonic sound waves off a target bone within a patient (wherein the limitation “capable of detection…” does not provide further patentable weight, the ultrasonic sensors are structurally capable of performing the functions of the limitations [0040]).
Regarding claim 19, Mauldin, Jr. et al disclose a three-dimensional (3-D) surface model of the bone generated from pre-operative imaging data (3D bone surface can be determined and rendered on the display [0070]; spatially registered [0193]).
Regarding claim 20, Mauldin, Jr. et al disclose wherein the 3-D surface model of the bone is registered to the bone utilizing the absence of ultrasonic reflection (3D bone surface can be determined and rendered on the display ([0060]), but fail to explicitly disclose wherein 
However, Gassner et al teach in the same medical field of endeavor, wherein the bone is registered to the base system further utilizing a transformation of the bone (abstract) relative to the tracking system and a transformation of the tracking system relative to the base system (a registration matrix stores information about the spatial relationship between the entities to be registered is updated on the body part position transformation information [0016]; the registration matrix is used to describe the relative position between the medical imaging apparatus and the anatomical body part [0078], the anatomical body part is bone [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 3-D surface model of Mauldin, Jr. et al with registering to the base system utilizing a transformation of Gassner et al as it would provide a spatial relationship to the use of the medical imaging apparatus and the bone which is updateable in order to provide correct position information as set forth in Gassner et al.
Regarding claim 22, Mauldin, Jr. et al disclose a process of using the system of claim 1 for ultrasonic determination of bone orientation, the process comprising: tracking a position and orientation of the one or more ultrasonic sensors with the tracking system (tracking via an accelerometer, an optical sensor, ultrasound motion tracking methods, or one or more other techniques [0040], tracking circuit 106); scanning the bone through a patient’s skin with the one or more ultrasonic sensors in at least two orientations; locating a position and orientation of at least a portion of the bone based on the absence of ultrasonic reflection (tracking the position or orientation of one or more ultrasound transducers; estimate the position of bone 
However, Gassner et al teach in the same medical field of endeavor, a transformation (abstract) between the tracking system and the base system (a registration matrix stores information about the spatial relationship between the entities to be registered is updated on the body part position transformation information [0016]; the registration matrix is used to describe the relative position between the medical imaging apparatus and the anatomical body part [0078], the anatomical body part is bone [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the registration matrix of Mauldin, Jr. et al with registering to the base system utilizing a transformation of Gassner et al as it would provide a spatial relationship to the use of the medical imaging apparatus and the bone which is updateable in order to provide correct position information as set forth in Gassner et al.
Regarding claim 23, Mauldin, Jr. et al disclose providing a three-dimensional (3-D) surface model of the bone generated from pre-operative imaging data (3D bone surface can be determined and rendered on the display [0070]; spatially registered [0193]); detecting a reflectance of bone and a non-reflectance of bone during the scan to obtain at least one of a plurality of points, a bone volume, bone edges, or bone outline ([0040];[0060]); registering the .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin, Jr. et al (2014/0046186) in view of Gassner et al (2015/0320512)  as applied to claim 1 above, and further in view of Yang et al (2009/0264757).
Regarding claim 2, Mauldin, Jr. et al disclose convert an ultrasound sensor output from said one or more ultrasonic sensors into an oriented volume when coupled with a positional output from said tracking system ([0040]).  Mauldin, Jr. et al as modified by Gassner et al disclose the invention as claimed and discussed above, but fail to explicitly disclose convert an ultrasonic sensor output from said one or more ultrasonic sensors into an oriented conic volume and wherein a location and an orientation of a set of conic volumes is used to build an estimate of the location and the orientation of the bone relative to the base system.
However, Yang et al teach in the same medical field of endeavor, convert an ultrasonic sensor output from said one or more ultrasonic sensors into an oriented conic volume and wherein a location and an orientation of a set of conic volumes is used to build an estimate of the location and the orientation of the bone relative to the base system ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasonic sensor location and position data acquired by Mauldin, Jr. et al as modified by Gassner et al with the conic volume data as it would provide volume and mass estimation of the target of interest as set forth in Yang et al ([0064]).
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin, Jr. et al (2014/0046186) in view of Gassner et al (2015/0320512) as applied to claim 1 above, and further in view of McIntosh et al (2011/0160738).
Regarding claim 8-10, Mauldin, Jr. et al disclose the tracking system is optical cameras ([0154]); and collecting a set of points on a bone to obtain initial registration points to align a coordinate frame of the base system and the bone; and wherein the registration matrix is further created with the collected set of points ([0040], the position or orientation of the transducers or one or more anatomical features includes a point or series of points in space; [0193]). Mauldin, Jr. et al as modified by Gassner et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein said one or more ultrasonic sensors comprise a plurality of tracking system markers such that said one or more ultrasonic sensors are tracked by said tracking system, an attachment mechanism holding said ultrasonic sensors and said plurality of tracking system markers.
However, McIntosh et al teach in the same medical field of endeavor, wherein said one or more ultrasonic sensors comprise a plurality of tracking system markers such that said one or more ultrasonic sensors are tracked by said tracking system (fig 3), an attachment mechanism holding said ultrasonic sensors and said plurality of tracking system markers in a fixed position relative to each other (fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of the bone with respect to the ultrasound apparatus and acquisition of the absence of ultrasonic reflection and location and orientation data of Mauldin, Jr. et al as modified by Gassner et al with mounting a plurality of markers and .
Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin, Jr. et al (2014/0046186) in view of Gassner et al (2015/0320512) as applied to claim 1 above, and further in view of Hodorek et al (2007/0066917).
Regarding claims 21 and 24, Mauldin, Jr. et al disclose the tracking system is optical cameras ([0154]); and collecting a set of points on a bone to obtain initial registration points to align a coordinate frame of the base system and the bone; and wherein the registration matrix is further created with the collected set of points ([0040], the position or orientation of the transducers or one or more anatomical features includes a point or series of points in space; [0193]). Mauldin, Jr. et al as modified by Gassner et al disclose the invention as claimed and discussed above, but fail to explicitly disclose a surgical robot; and exposed bone.
However, Hodorek et al teach in the same medical field of endeavor, wherein the base system is a surgical robot ([0043]); and an exposed portion of the bone (fig.7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking system and collection of points with a surgical robot and exposed portion of bone as it would provide automated guidance for the procedure and visual confirmation of the precise location of interest as set forth in Hodorek et al.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (2009/0264757) in view of Gassner et al (2015/0320512).
Regarding claim 16, Yang et al disclose a process of preparing for a surgical procedure within a patient by calculating a position and an orientation of the bone within a measurement 
However, Gassner et al teach in the same medical field of endeavor, performing surgery on the bone with the assistance of the base system utilizing the determined position or orientation of the bone with respect to the base system (a registration matrix stores information about the spatial relationship between the entities to be registered is updated on the body part position transformation information [0016]; the registration matrix is used to describe the relative position between the medical imaging apparatus and the anatomical body 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the acquisition of position and orientation data of a cavity and bone of Yang et al with navigating to bone using said position or orientation data with respect to the base system of Gassner et al for the purpose of surgery on the bone as it would provide a reference system for navigating the medical procedure ([0006];[0021]).
Regarding claim 17, Yang et al disclose totaling the conic region for all collected data (fig.1b [0075]); subtracting from the conic region for all collected data, the conic region of measure from the measurement volume when no distance to the bone is measured to determine the remaining volume (finding wall locations [0099]); utilizing the volume to locate and orient a surface model that represents the bone that was located within the measurement volume during measurement ([0242]; claim 18); and calculating the position or the orientation of the surface model of the bone within the measurement volume relative to the base system ([0081]).
Regarding claim 18, Yang et al disclose wherein the collected measurement data is determined by moving a sweeping beam of said ultrasonic sensor along a shaft of the bone within a patient from different orientations about the shaft ([0077]); and calculating a complete result by sweeping the ultrasonic sensor around the bone by (180o + (2 * cone angle)) during the data collection process (fig.1b) or a partial result by using only two orientations about the shaft of the bone that are ninety degrees apart ([0077]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, Applicant states the prior art of record fail to disclose tracking of one or more ultrasonic sensors that scan a bone within a patient, and software creating a registration matrix between the bone and the base system using an absence of ultrasonic reflection, where the absence of ultrasonic reflection is used to locate a position or orientation of the bone to build the registration matrix.
Examiner’s position is the grounds of rejection for claim 1 has been updated in view of the claim amendments.  Mauldin, Jr. et al does disclose tracking of one or more ultrasonic sensors that scan a bone within a patient (tracking the position or orientation of one or more ultrasound transducers; estimate the position of bone relative to the ultrasound apparatus or at least using one or more sensors or transducers located on or within the ultrasound apparatus [0040]).  In view of the claim amendment, the rejection has been updated to include newly presented Gassner et al.  Please see the body of the rejection for guidance on the disclosure of Mauldin, Jr. et al as modified by Gassner et al to disclose the details of the registration matrix.
Regarding claim 16, Applicant states McIntosh fails to teach or motivate the scanning of a bone within a patient with an ultrasonic sensor to detect an ultrasonic reflection of bone and an absence of bone.  Applicant states the tracking system of McIntosh requires that at least one of the ultrasonic sensors to be fixed relative to the bone, which is disfavored by the present application.  Applicant states the ultrasonic sensors of the present application are used to 
Examiner’s position is the claim amendment overcomes the previous grounds of rejection. Yang et al is now relied upon to disclose this limitation (fig.1B; [0068]).
Applicant states the prior art fail to disclose “the second sweeping motion where the bone is not in the conic region such that no distance to the bone is measured, and determining a position or orientation of the bone with respect to the base system utilizing the collected data from the first sweep motion and the second sweep motion.  Applicant states Yang further fails to disclose performing surgery on the bone.  
Examiner’s position is a “sweeping motion” as set forth in the specification is simply a motion.  The cavity selector of Yang et al discloses acquiring data of just the bladder and no bone in addition to acquiring the pubic bone by movement of the ultrasound apparatus.  Based on the disclosure of Yang et al, the second sweeping motion is in an area without said pubic bone ([0072]).  Examiner does not rely on Yang to disclose performing surgery on the bone.  Please see Gassner et al in the body of the rejection for disclosure of this limitation.
Applicant states the combination of McIntosh with Yang would render McIntosh inoperable as the system of McIntosh requires line of sight between the ultrasonic sensors to accurately track the bone.
Examiner’s position is this argument is moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793